Citation Nr: 1527770	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  14-00 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to an effective date prior to October 18, 2005 for the grant of service connection for bilateral plantar fasciitis with metatarsalgia and hallux valgus, claimed as bilateral flat feet.

2. Entitlement to an initial disability rating in excess of 20 percent for bilateral plantar fasciitis with metatarsalgia and hallux valgus.


REPRESENTATION

Veteran represented by:	Jeany Mark, Esq.


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1958 to December 1960, and from January 1961 to April 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2013 and December 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The Veteran previously perfected an appeal as to the issues of entitlement to service connection for bilateral hearing loss, tinnitus, a foot disorder, and posttraumatic stress disorder (PTSD).  In September 2010, the Board remanded these issues for further development.  While on remand at the Agency of Original Jurisdiction (AOJ), service connection was granted for PTSD, a bilateral foot disability, tinnitus, and bilateral hearing loss.  See December 2013 rating decision; March 2013 rating decision.  As these decisions represent a full grant of the benefits sought, those issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

Documents contained on the Veterans Benefits Management System (VBMS) include a January 2015 notice of disagreement, and a February 2015 Decision Review Officer (DRO) process explanation letter.  Other documents contained on VBMS, and documents contained on the Virtual VA paperless claims processing system, are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.  

The issue of entitlement to an initial disability rating in excess of 20 percent for bilateral plantar fasciitis with metatarsalgia and hallux valgus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


	(CONTINUED ON NEXT PAGE)

FINDINGS OF FACT

1. An unappealed December 1995 rating decision denied entitlement to service connection for bilateral pes planus (flat feet) based on the determination that the evidence did not show post-service treatment for pes planus.  

2. Following the December 1995 denial, the next communication from the Veteran expressing an intent to file a claim of service connection for a bilateral foot disability was received by the AOJ on October 18, 2005.


CONCLUSIONS OF LAW

1. The December 1995 rating decision denying service connection for bilateral pes planus is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.201, 20.300, 20.302, 20.1103 (2014).

2. The criteria for an effective date prior to October 18, 2005 for service connection of bilateral plantar fasciitis with metatarsalgia and hallux valgus have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided pre-adjudication VCAA notice by letters dated in February 2006 and March 2006.  The Veteran was notified of the evidence needed to substantiate his claim to reopen service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.

In cases where a compensation award has been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required, because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. 473; see also VAOPGCPREC 8-2003 (December 22, 2003).  Thus, because service connection for a bilateral foot disability has already been granted, VA's VCAA notice obligations with respect to that issue are fully satisfied, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).  

Further, the Board finds that all necessary development of this downstream earlier effective date claim has been accomplished and, therefore, that appellate review of this claim may proceed without prejudicing the Veteran.  

Legal Criteria

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

A rating decision becomes final and binding if the veteran does not timely perfect an appeal of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  Previous determinations that are final and binding, including decisions of service connection, will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

The United States Court of Appeals for Veterans Claims held in Sears v. Principi that "[t]he statutory framework simply does not allow for the Board to reach back to the date of the original claim as a possible effective date for an award of service-connected benefits that is predicated upon a reopened claim."  16 Vet. App. 244, 248 (2002).  In order for a veteran to be awarded an effective date based on an earlier claim, he has to show CUE in the prior denial of the claim, as a collateral attack.  Flash v. Brown, 8 Vet. App. 332, 340 (1995).  

The United States Court of Appeals for the Federal Circuit has determined that, even when a veteran has a claim to reopen, "he cannot obtain an effective date earlier than the reopened claim's application date."  Leonard v. Nicholson, 405 F.3d 1333, 1336-37 (Fed. Cir., 2005) (indicating that "no matter how [the veteran] tries to define 'effective date,' the simple fact is that, absent a showing of CUE, he cannot receive disability payments for a time frame earlier than the application date of his claim to reopen, even with new evidence supporting an earlier disability date").

Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In March 2013, the Veteran was informed of the RO's March 2013 rating decision granting service connection for plantar fasciitis with metatarsalgia and hallux valgus of the left foot, effective October 18, 2005.  In January 2014, the Veteran was informed of the RO's December 2013 rating decision granting service connection for bilateral plantar fasciitis with metatarsalgia and hallux valgus, effective October 18, 2005.  The Veteran contends he is entitled to an earlier effective date for the grant of service connection because the June 1979 denial of his original claim of service connection never became final due to notice errors.  See, e.g., January 2015 notice of disagreement; December 2013 substantive appeal; July 2013 notice of disagreement.

In April 1979, the Veteran filed a claim of service connection for "Plantar Callous, third Metatarsal/Flat feet, bilateral."  In a June 1979 rating decision, the Montgomery, Alabama RO determined that the evidence of record indicated that the Veteran's plantar callous of the left third metatarsal was a result of a pre-service injury, and that the Veteran's service treatment records did not show aggravation beyond normal progression.  Further, the RO determined that bilateral flat feet was not shown by the evidence of record.  Based on these determinations, the RO denied entitlement to service connection for a plantar callous of the third metatarsal, left, and for bilateral flat feet.

The Board notes that the evidentiary record is unclear as to whether the Veteran was notified of the June 1979 rating decision, as a copy of a notice letter regarding that rating decision is not associated with the evidentiary record.  The Veteran did not submit a notice of disagreement with the June 1979 rating decision, nor was new and material evidence submitted within one year.  

In February 1984, the Veteran submitted a statement requesting that VA treatment records be collected "for the purpose of reopening and rerating [sic] my claim on my foot condition."  In May 1984, the Montgomery RO sent the Veteran a letter informing him that a decision was made in June 1979 that he did not have a foot condition that was due to his active military service, and informing him that he could reopen his claim by submitting evidence "showing that this condition incurred in service and that you have been treated for this condition since your date of discharge until the present."  The evidentiary record does not indicate that a copy of the June 1979 rating decision was sent to the Veteran along with the May 1984 letter, or that the Veteran received notice of his appellate rights.  The Veteran did not submit a notice of disagreement with the May 1984 letter, nor was new and material evidence submitted within one year.

The Veteran contends that because he was never properly notified of the June 1979 rating decision, or of his right to initiate an appeal, neither the June 1979 rating decision nor the May 1984 letter became final decisions on his service connection claim.  See January 2015 notice of disagreement; December 2013 substantive appeal; July 2013 notice of disagreement; see also 38 C.F.R. § 3.103. 

However, the Board finds that even if it were to presume that the June 1979 rating decision and the May 1984 letter did not become final decisions because of due process errors, these decisions were subsumed by a subsequent final rating decision.

In June 1995, the Veteran submitted a statement seeking service connection for the issue of "flat feet and bilateral foot condition."  In a December 1995 rating decision, the Atlanta, Georgia RO determined that the evidence of record did not indicate the Veteran had received treatment for pes planus after his active military service.  Based on this finding, the RO further determined that new and material evidence had not been received to reopen the claim of service connection for bilateral pes planus.  The Veteran was notified of the December 1995 rating decision in a January 1996 letter, and was informed of his appellate rights via an enclosed VA Form 4107.  The Veteran did not submit a notice of disagreement with the December 1995 rating decision, nor was new and material evidence submitted within one year.  As such, the December 1995 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

VA received a statement from the Veteran on October 18, 2005 seeking service connection for his feet, and in the December 2013 rating decision, the Phoenix RO granted service connection effective the date of the reopened claim, October 18, 2005.  

The evidentiary record also contains a letter from the Veteran dated in November 2002 seeking a disability rating for both feet as flat; however, the date stamp on that letter reflects it was not received by the Phoenix RO until November 2005.  Under 38 C.F.R. § 3.4000(b), it is the date of receipt of the claim which is considered for effective date purposes, and therefore, that letter does not establish a possible effective date earlier than October 18, 2005. 

The Board finds that October 18, 2005 is the earliest possible effective date for which the Veteran can receive the grant of service connection for bilateral plantar fasciitis with metatarsalgia and hallux valgus, claimed as bilateral flat feet.  Although the Veteran did file his original claim of service connection in April 1979, less than one year after his discharge from active duty service, and presuming neither the original June 1979 rating decision nor the May 1984 letter became final decisions, because the December 1995 rating decision which denied service connection for a bilateral foot disability became final, as discussed above, an effective date of the day after the Veteran was separated from active duty service cannot be granted. 

Further, the Veteran has not alleged clear and unmistakable error (CUE) in the final December 1995 decision.  CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom., Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  The Veteran's attorney appears to argue in the VA Form 9 that because the December 1995 rating decision "only" addressed whether new and material evidence had been received to reopen the claim, that decision could not constitute a final denial of service connection as to the claim.  Regardless of the basis of the denial in 1995, the Board finds that the decision did constitute a final decision in that the decision made clear that service connection was being denied, and that denial was not appealed at the time.  To the extent that the attorney or the Veteran feel that the RO committed legal error in that decision, and that such error changed the outcome of the decision, the Board finds that such an argument is more appropriately the subject of a claim for CUE.  To date, CUE has not been asserted in that decision, and is not presently before the Board on appeal.  The Board notes that the Veteran is free to raise such a claim if he so desires.

In short, because the Veteran did not timely appeal the December 1995 rating decision denying his claim, and filed the petition to reopen which was subsequently granted on October 18, 2005, this is the earliest possible effective date he can receive for the eventual grant of service connection for bilateral plantar fasciitis with metatarsalgia and hallux valgus.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (indicating a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability, but conversely, a claim which has become final and binding in the absence of an appeal does not remain pending and subject to an earlier effective date).

For these reasons, the Board finds that the preponderance of the evidence is against the claim for an effective date earlier than October 18, 2005 for the grant of service connection for bilateral plantar fasciitis with metatarsalgia and hallux valgus.  Because the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Accordingly, the claim is denied.


ORDER

Entitlement to an effective date prior to October 18, 2005 for the grant of service connection for bilateral plantar fasciitis with metatarsalgia and hallux valgus, claimed as bilateral flat feet, is denied.


REMAND

In March 2013, the Veteran was informed of the RO's March 2013 rating decision granting service connection for plantar fasciitis with metatarsalgia and hallux valgus of the left foot, rated as 10 percent disabling.  In July 2013, the RO received the Veteran's notice of disagreement with the March 2013 rating decision, to include the initial rating assigned to the Veteran's left foot disability.  In January 2014, the Veteran was informed of the RO's December 2013 rating decision granting service connection for bilateral plantar fasciitis with metatarsalgia and hallux valgus, rated as 20 percent disabling.  In January 2015, the VA Claims Intake Center received the Veteran's notice of disagreement with the December 2013 rating decision, to include the initial disability rating.  It does not appear that the AOJ has provided the Veteran with a statement of the case in response to these timely notices of disagreement.  But see February 2015 DRO process explanation letter.

Because the notices of disagreement placed the issue in appellate status, the matter must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issue of entitlement to an initial disability rating in excess of 20 percent for bilateral plantar fasciitis with metatarsalgia and hallux valgus.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to the issue.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


